Citation Nr: 1328626	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-45 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for osteoarthritis of the right hip.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1986 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript from that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The Veteran's osteoarthritis of the right hip is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, diagnosed as osteoarthritis of the right hip, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for osteoarthritis of the right hip.  This represents a complete grant of the benefit sought on appeal; thus, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for a right hip.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. §§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

At his July 2012 hearing, the Veteran indicated that his duties as a medic included physical lifting, jumping, and running and that his field duties required him to lift heavy equipment on a daily basis.  He stated that while on deployment, he jumped off the back of a truck and felt a severe pain.  The Veteran stated that he has suffered from constant pain.  He noted that after separation, he was unable to work moving doors and windows at his place of employment because of the pain.  He stated that his pain is constant and that he has not sustained any injury to his hip since service.  The Veteran maintains that his hip disability is related to activities performed during his twenty-two years of military service.

A review of the evidence of record supports the Veteran's claim of entitlement to service connection for osteoarthritis of the right hip.  The requirements for the grant of service connection are met.  

First, the medical evidence confirms a diagnosis of osteoarthritis of the right hip.  See January 2009 X-ray report from the Osteoporosis & Back Pain Center of South Jersey.  

Second, the evidence shows that the Veteran lifted heavy items as a medic and performed other strenuous activities.  It is acknowledged that an x-ray study of the right hip shows that clinical findings at that time were normal and a diagnosis of right hip arthritis was not made in service.  Nonetheless, consistent with the Veteran's appellate assertions, the DD Form 214 shows that the Veteran's military occupational specialty was a medical technician craftsman.  More importantly, the service treatment records show a complaint of hip pain, the reason why x-ray studies were conducted.  Additionally, in support of his claim, the Veteran submitted a lay statement from a fellow servicemember who attested that while in service the Veteran demonstrated difficulty performing a fitness test due to his right hip and recalls the Veteran speaking about the pain and instability of the right hip.  In a separate lay statement, another fellow servicemember noted that the Veteran spoke about pain in his right hip after deployment.  Given the aforementioned, the Board finds that the Veteran's appellate assertions with respect to his in-service experiences are deemed competent and credible, and are of probative value.  

Thus, the remaining third inquiry pertains to whether the evidence creates a nexus between the Veteran's current osteoarthritis of the right hip disability and his events of service.  In this regard, the evidence of record shows that the Veteran's hip disability is related to active military service.  

In fact, three medical providers have attributed the Veteran's right hip disability to service.  In 2008, Dr. Khrome indicated that he had treated the Veteran's right hip condition and assessed that the Veteran suffered from osteoarthritis of the right hip.  He opined that the Veteran's hip problems were directly related to his military duties.  The private physician stated that the constant wear and tear on the hip joint which occurred while the Veteran performed his military duties attributed to his hip related joint break down.  

In a February 2009 letter, Dr. Soloway indicated that he had treated the Veteran for osteoarthritis of the right hip.  He opined that the Veteran's condition was more than likely related to his military duties.  

In addition, in July 2012, Dr. Halko noted that the Veteran required the use of daily medication to function.  The physician stated that the Veteran's right hip more likely than not originated from recurrent occupational trauma sustained while on active duty.

The aforementioned medical opinions are of sufficient probative value to create the requisite nexus for service connection.  While it is not clear as to whether or not the medical providers reviewed the Veteran's claims file, it is clear that they were aware of the Veteran's medical history and in-service experiences.  Moreover, a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Additionally, the examiners presented their conclusions with a degree of certainty and without speculative language.  Finally, in conjunction with the Veteran's appellate assertions and supporting lay statements, the medical opinions are sufficiently reasoned, as they are consistent with the other objective evidence of record as well as the facts of the Veteran's case.  Any doubt in this regard is resolved in the Veteran's favor.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In summary, the Board finds that the evidence demonstrates that service connection is warranted.  The medical evidence of record confirms a current diagnosis of osteoarthritis of the right hip; the Veteran's lay statements and hearing testimony regarding the heavy lifting and strenuous activities in service and his recurrent right hip symptoms since service are found to be competent and credible; and lastly, the medical opinions of record establish a causal relationship between the Veteran's current right hip condition and his military service.  

Service connection for a right hip disability, osteoarthritis of the right hip, is warranted.  See 38 U.S.C.A. § 5107(b).  The appeal is granted.


ORDER

Entitlement to service connection for osteoarthritis of the right hip is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


